PER CURIAM
Plaintiff appeals a judgment dismissing a writ of mandamus and requiring him to pay $167 in filing fees that the trial court initially had deferred because of indigency pursuant to ORS 21.605(l)(a). He assigns error both to the dismissal of the writ and to the imposition of the filing fees. Defendant argues that the trial court properly dismissed the writ but erred in requiring plaintiff to pay the filing fees without first determining whether plaintiff is able to pay them.
We reject plaintiffs first assignment without discussion. We accept defendant’s concession as to the second assignment of error. See State ex rel Baker v. Cook, 171 Or App 719, 16 P3d 1184 (2000).
Judgment requiring plaintiff to pay $167 in filing fees reversed; otherwise affirmed.